Exhibit 10.18


HUMAN EXTRACELLULAR MATRIX MESH SUPPLY AGREEMENT

 

          This HUMAN EXTRACELLULAR MATRIX MESH SUPPLY AGREEMENT (this
“Agreement”) effective as of June 30, 2003 (the “Effective Date”), is made by
and between IMMUCOR, INC. (“Immucor”), a Georgia corporation and INAMED
CORPORATION (“IMDC”), a Delaware corporation.


RECITALS

 

          Immucor and IMDC are parties to the Development Agreement, defined
below, whereby Immucor and IMDC have agreed to work together to produce Human
Extracellular Matrix, defined below, from neonatal foreskin fibroblast cell
culture, through bioreactor processes, roller bottle processes or similar
technologies. The parties now desire to set forth the terms and conditions upon
which Immucor shall supply to IMDC, and IMDC shall buy from Immucor, Human
Extracellular Matrix produced by roller bottle processes. In addition, because
IMDC does not have sufficient storage space for all of the products to be
produced under this Agreement, IMDC has requested that Immucor make arrangements
to hold some of IMDC’s inventory at Immucor’s facility, and Immucor has agreed
to do so, all under the terms hereof.


ARTICLE I.
DEFINITIONS

 

          Capitalized terms used in this Agreement shall have the meanings as
defined herein. In addition, for the purposes of this Agreement, the capitalized
terms set forth below shall have the meanings set forth in this Article 1.


  1.1

"Act" means the United States Food and Drug and Cosmetic Act, 29 United States
Code, section 301 et seq., as amended.


  1.2

 “Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with such Person.


  1.3

 “Bioreactor” means an automatic or semi-automatic system, which cultures
fibroblast cells to produce Human Extracellular Matrix.


  1.4

 “Development Agreement”means the Human Collagen Development Agreement between
Immucor and IMDC dated as of January 10, 2003, as it may be amended from time to
time.


  1.5

“FDA Approval Date”means the date on which Immucor receives FDA approval to be
an alternate supplier of Product to IMDC.


--------------------------------------------------------------------------------

  1.6

“Governmental Body”means any court, government department, commission, board,
bureau, agency, official or other regulatory, administrative or governmental
authority or instrumentality, whether federal, state, local or foreign.


  1.7

“Human Extracellular Matrix” means the complex matrix produced by human dermal
fibroblasts in the formation of tissue, composed of collagen, proteoglycans,
carbohydrates, and other proteins in a highly structured matrix.


  1.8

“Intellectual Property Rights” means trade secrets, patents, copyrights,
trademarks, know-how, moral rights and similar rights of any type under the laws
of any Governmental Body, including all applications and registrations relating
to any of the foregoing.


  1.9

“Mesh” means one mesh removed from a roller bottle on which the Human
Extracellular Matrix has been deposited.


  1.10

“Minimate Roller Bottle Process” means a roller bottle process developed by
Advanced Tissue Sciences, Inc. to produce Human Extracellular Matrix using
semi-automated processes to add and remove tissue culture media.


  1.11

“Net Revenue” means (a) gross payments from Skin Medica to Immucor from the sale
of STCM by Immucor to Skin Medica pursuant to the Development Agreement and/or a
separate STCM supply agreement between Immucor and Skin Medica, reduced by (b)
any discounts granted for prompt payment, credits issued for non-performing
product or products lost or damaged in transit.


  1.12

“Person” means and includes a natural person, a corporation, an association, a
partnership, a limited liability company, a trust, a joint venture, an
unincorporated organization, a business, any other legal entity and a
Governmental Body.


  1.13

“Product” means the labeled and packaged Human Extracellular Matrix prepared by
the Minimate Roller Bottle Process.


  1.14

“Product Specifications” means the specifications for the Product set forth in
Schedule A attached hereto, which have been jointly approved by IMDC and
Immucor, as they may be revised from time to time in accordance with the terms
of this Agreement.


  1.15

"Skin Medica" means Skin Medica, Inc., a California corporation.


  1.16

"Sole Source Start Date" is defined in Section 3.1.2


  1.17

“STCM” means the spent tissue culture media created as a byproduct of the
Minimate Roller Bottle Process.


  1.18

“S&N” means Smith & Nephew Wound Management (LaJolla).


--------------------------------------------------------------------------------

  1.19

“Term” is defined in Section 6.1.


ARTICLE II.
PROPERTY & EQUIPMENT

  2.1

FACILITIES IMPROVMENTS. With the prior written approval of IMDC, Immucor will
provide and pay for any improvements to its building at 3700 Mangum Road,
Houston, Texas, the building in which the Product will be manufactured and
stored, which are required for Immucor to perform its obligations under this
Agreement, which may include but are not limited to facility expansion and
renovation, back-up power generators, heating, ventilation and air conditioning
units, and other fixtures. Notwithstanding anything herein to the contrary,
Immucor shall at all times own all right, title and interest in and to any such
improvements. Nothing herein shall be deemed to grant or imply any lease or
license to the building or any such capital improvements. Immucor will maintain
commercially reasonable levels of property and casualty insurance to minimize
the impact of a loss of or damage to such improvements on the production of
Product.


  2.2

EQUIPMENT. Upon written request by Immucor, IMDC shall purchase, and Immucor
shall have the right to use during the Term for purposes of fulfilling its
obligations under this Agreement, any equipment necessary for the manufacture
and storage of Product in accordance with the terms of this Agreement (the
“Equipment”), including but not limited to hoods, roller bottle racks, automated
roller bottle handling equipment, QC equipment and packaging equipment. IMDC
will have the right to identify the Equipment with IMDC asset tags, file
appropriate UCC financing statements and similar forms on the Equipment, and to
insure the Equipment against loss or damage. Immucor shall provide routine
service, calibration and maintenance of the Equipment at no additional cost to
IMDC, and major repairs and/or replacements shall be handled as agreed to by the
parties. IMDC shall have the right, at its expense and upon reasonable notice to
Immucor, to count and conduct an inspection of the Equipment for purposes of
reviewing the quantity, condition and utility of such Equipment. Immucor will
keep the Equipment free and clear of all liens other than liens arising as a
result of third-party arrangements entered into by IMDC.


  2.3

CELL LINE. IMDC grants to Immucor access and use of cell line C-FS0012F
(referred to herein as the “Cell Line”) for the exclusive use for the
manufacture of the Product. Immucor may not under any circumstances use,
evaluate, or test the Cell Line for any other use, except as described in the
Development Agreement or for the manufacture of the Product. Immucor warrants
that no lien or other encumbrances will be placed on the Cell Line for any
reason. Immucor will store the Cell Line per industry practices and have a
proper back-up storage facility to reduce the risk to the Cell Line from
disasters. IMDC will have right, at its expense and upon reasonable notice to
Immucor, to audit the Cell Line and related documentation to insure that proper
storage and accountability exists. Immucor will participate with IMDC in future
cell line development, as reasonably requested by IMDC and at IMDC’s expense.


--------------------------------------------------------------------------------

  2.4

MANUFACTURING INFORMATION. IMDC shall transfer or otherwise make available to
Immucor the information and documents about the manufacturing process necessary
for Immucor to begin manufacturing Product under the terms of this Agreement
(collectively, the “Manufacturing Information”), including but not limited to
one copy of the product master record file for the Product, and a videotape of
the current manufacturing process for the Product. The product master record
file shall consist of: a description of the process used for the manufacture of
the Product; the formulation of the Product; work method; and a description of
the environment for the manufacture of the Product (including gowning,
temperature control and gas control).


ARTICLE III.
SUPPLY AND PURCHASE

  3.1

SUPPLY AND PURCHASE OBLIGATIONS.


  3.1.1

During the Term Immucor shall supply Product to IMDC and IMDC shall purchase
Product from Immucor, on the terms and conditions and at the times and in the
manner set forth herein.


  3.1.2

For the five-year period beginning on the first day of the month immediately
following the later of the FDA Approval Date or validation of the Product by
Immucor (such beginning date being referred to as the “Sole Source Start Date,”
and each such year being referred to herein as a “Sole Source Year”), Immucor
shall be IMDC’s sole source of Product until IMDC shall have issued firm
purchase orders for 30,000 Mesh from Immucor during that Sole Source Year. After
IMDC has issued firm purchase orders for 30,000 Mesh from Immucor during that
Sole Source Year, IMDC shall have the right to purchase from other sources the
excess quantity over 30,000 Mesh (that excess quantity being referred to as the
“Excess Annual Demand”); provided, however, Immucor shall have a right of first
refusal to supply the Excess Annual Demand. If IMDC receives a formal quotation
from a bona fide third party source for the supply of the Excess Annual Demand,
IMDC will so notify Immucor in writing, enclose a copy of that quotation, and
allow Immucor 60 days to respond. If during that time Immucor does not agree to
supply the Excess Annual Demand for the same price offered in that quotation,
IMDC may purchase the Excess Annual Demand for that Sole Source Year from that
third-party source. This Section 3.1.2 shall cease to apply after the fifth
anniversary of the Sole Source Start Date.


  3.1.3

The parties acknowledge that: IMDC is currently purchasing Product from S&N;
prior to the Sole Source Start Date IMDC will continue to purchase Product from
S&N; and after the Sole Source Start Date, notwithstanding the first sentence of
Section 3.1.2, IMDC may complete the purchase of Product ordered from S&N before
the Sole Source Start Date.


--------------------------------------------------------------------------------

  3.2

PURCHASE FORECASTS. IMDC shall provide Immucor with a 12-month rolling forecast
of monthly purchase orders, with the first such rolling forecast to be provided
on July 1, 2003. IMDC will update the rolling forecast on a quarterly basis not
later than the first day of each calendar quarter. Such forecasted amounts are
for informational purposes only and shall not be binding purchase obligations of
IMDC or supply obligations of Immucor.


  3.3

ORDERS.


  3.3.1

IMDC will issue to Immucor a monthly purchase order not later than the fifth day
of each calendar month (in accordance with Section 10.5) for Product. All such
orders shall specify the quantities of Product ordered and an IMDC purchase
order number and shall designate the type of delivery under Section 3.6 (i.e.,
either to an IMDC shipper or into storage at Immucor’s facility).


  3.3.2

Unless Immucor shall agree otherwise, each purchase order shall order (a) not
more than 2500 Mesh per month, and (b) at least 75% and not more than 125% of
the amount ordered the previous month.


  3.4

PRODUCT SPECIFICATIONS. All Product supplied by Immucor shall be produced in
accordance with the Product Specifications. IMDC will have the right to audit
the Quality System of Immucor related to the manufacture of the Product at
reasonable times and upon reasonable notice to Immucor. IMDC shall give Immucor
60 days prior written notice of any proposed changes to the Minimate Roller
Bottle Process or the Product Specifications. During that 60-day period IMDC and
Immucor will hold good faith discussions to determine the impact of any such
changes on Product pricing, and if appropriate will adjust prices accordingly,
such adjusted prices to become effective as to Product delivered under Section
3.6 after the adjustment is made. Immucor will not make any change to the
Minimate Roller Bottle Process without IMDC’s written approval.


  3.5

PACKAGING AND LABELING. Immucor shall package and label the Product in
accordance with the Product Specifications.


  3.6

DELIVERY. Immucor will deliver all Product ordered by IMDC by (i) tendering
Product from an Immucor facility to a shipper designated by IMDC in its purchase
order, or (ii) storing Product in an Immucor storage facility until such time as
Immucor receives further delivery instructions from IMDC. Immucor will ship
Product no later than 180 days following Immucor’s receipt of a purchase order,
unless otherwise stated on the purchase order. Immucor will ship Product with no
less than three months self-life. All deliveries shall be made consistent with
the purchase order and shall be accompanied by a packing slip identifying the
quantities shipped and the IMDC purchase order number.


--------------------------------------------------------------------------------

  3.7

ACCEPTANCE. Immucor will test each order of Product for conformance with the
Product Specifications in accordance with the equivalency testing specifications
set forth in Schedule A attached hereto. Upon completing such testing, Immucor
will issue a Certificate of Analysis in form substantially as attached hereto as
Schedule B. Each delivery of Product will be deemed to have been accepted by
IMDC upon issuance of such Certificate of Analysis unless IMDC provides notice
to Immucor (pursuant to Section 10.5) of rejection of such delivery within ten
days following receipt by IMDC of the Certificate of Analysis for such delivery.
Title and risk of loss shall transfer to IMDC at the time of issuance by Immucor
of the Certificate of Analysis, free and clear of all encumbrances, security
interests, and other liens, and IMDC will be responsible for properly insuring
the Product so delivered against hazards, spoilage and other loss.


  3.8

STORAGE. Immucor will store, in accordance with storage specifications set forth
in the purchase order, Product delivered to an Immucor storage facility pursuant
to Section 3.6 above until such time as Immucor receives further shipping
instructions from IMDC.


  3.9

PRICING; INVOICING.


  3.9.1

For all Product supplied by Immucor in accordance with this Article III, IMDC
shall pay to Immucor the purchase price specified in Schedule C attached hereto.
The purchase price is subject to adjustment as provided elsewhere in this
Agreement.


  3.9.2

The purchase price for Product will be adjusted upward as to each month after
June 30, 2004 for which IMDC orders less than 1,250 Mesh, by a percentage based
on the quantity ordered, as follows (expressed as a percentage of the highest
unit price on Schedule C, which initially is $278.20 per Mesh):


  Quantity Ordered   % Increase in Price Per Mesh     0 - 300   12,256%     301
- 600  54%     601 - 900  27%     901 - 1,250  23%  


--------------------------------------------------------------------------------

  3.9.3

As an incentive for continued process improvements, IMDC agrees to a cost
improvement-sharing plan. This plan will be initiated after Immucor makes a
change to the Minimate Roller Bottle Process, which has been approved by IMDC
under Section 3.4 if required to be so approved. IMDC agrees to accept upward
adjustments to the purchase price based on the improvements in the final yield
of IMDC’s commercial products, including CosmoDerm and CosmoPlast. Immucor will
receive a purchase price increase equal to 50% of the improvement, based on the
quarterly average yield improvement over the quarterly average yield before the
change. The following table illustrates how the price increase will be
determined and applied. As shown in the example below, the change occurs in the
beginning of the second quarter. The average yield of IMDC’s commercial
products, based on at least three production lots, in the quarter preceding the
change is called the “baseline.” The baseline will be based on the average yield
of IMDC’s commercial products for the first full calendar quarter in which IMDC
is producing its commercial products using Product delivered by Immucor. After
the change, the Product affected will be traced and the final yield of IMDC’s
commercial products will be determined. If the average yield is more than the
baseline, then Immucor will receive an adjustment equal to 50% of the yield
improvement as shown in the example. If average yields drop below the baseline
and are not the cause of manufacturing issues at IMDC, then the price will be
adjusted back to the baseline, and not below the baseline. If Immucor makes
successive process changes, this adjustment procedure will be applied each time
if the change results in average yield improvements. Adjusted prices calculated
under this Section 3.9.3 will become effective as to Product delivered under
Section 3.6 after the adjustment is made.


  3.9.4

Immucor shall invoice IMDC for Product upon delivery in accordance with Section
3.6 above. Invoices shall be paid upon sixty (60) days of receipt of invoice.
All overdue payments shall generate a one percent late payment penalty (or the
highest rate permitted by law if less than one and one-half percent) for each
month such payment is overdue. A 0.5% prompt-payment discount will apply to all
invoices paid within 30 days of receipt of invoice.


  3.10

PAYMENTS FROM SKIN MEDICA. Any Net Revenue collected by Immucor from Skin Medica
will be allocated between Immucor and IMDC by the following ratio:


                                  Immucor        66.7%    (2/3)
                                  IMDC            33.3%    (1/3)

 

Immucor shall make quarterly payments to IMDC during the first 10 days of each
quarter for any Net Revenue collected by Immucor during the prior quarter. For
purposes of this Section 3.10, "quarter" means Immucor's fiscal quarters ending
February 28/29, May 31, August 31 and November 30.


  3.11

HUMAN COLLAGEN SPECIFICATIONS. The parties acknowledge that the Product is
intended to be used by IMDC to produce human collagen meeting the specifications
attached as Schedule D (the "Human Collagen Specifications"). If IMDC is not
able to produce human collagen meeting the Human Collagen Specifications from
the Product, IMDC and Immucor will hold good faith discussions to determine what
changes should be made to the Product Specifications and/or the Minimate Roller
Bottle Process in order for IMDC to produce human collagen meeting the Human
Collagen Specifications from the Product. The parties will also discuss the
impact of any such changes on Product pricing, and if appropriate will adjust
prices accordingly, such adjusted prices to become effective as to Product
delivered under Section 3.6 after the adjustment is made.


--------------------------------------------------------------------------------

ARTICLE IV.
INTELLECTUAL PROPERTY AND REGULATORY COMPLIANCE

  4.1

INTELLECTUAL PROPERTY. IMDC and Immucor acknowledge that pursuant to a Three
Party Technology Transfer Agreement (the “Three Party Agreement”) among the
parties hereto and S&N, S&N has granted or intends to grant to Immucor the
non-exclusive, nontransferable, royalty free license to use the S&N Intellectual
Propery (as defined therein) solely for the manufacture of Product (as defined
therein) using the Roller Bottle Process (as defined therein) for the Authorized
Use (as defined therein). In addition, to the extent IMDC has the right to do
so, IMDC hereby grants to Immucor a non-exclusive, royalty-free license to
Immucor to use the Minimate Roller Bottle Process, including but not limited to
the Manufacturing Information, to manufacture Product. Any patents or other
Intellectual Property Rights originating or derived from the transactions
contemplated in this Agreement concerning the manufacture of human fibroblast
related products will be owned jointly by IMDC and Immucor.


  4.2

REGULATORY APPROVALS/COMPLIANCE.


  4.2.1

IMDC will file all regulatory submission and updates pertaining to the
distribution and use of Product, and will otherwise be responsible for all other
regulatory requirements for the distribution and use of Product.


  4.2.2

Immucor will (a) at no further cost to Immucor, provide data in Immucor's
control when reasonably requested by IMDC, (b) manufacture Human Extracellular
Matrix in accordance with GMP prescribed by the FDA, and (c) otherwise comply
with all applicable rules and regulations of the FDA and other applicable
regulatory bodies governing the manufacture of Product by Immucor.


  4.3

PRODUCT RECALLS, DEFECTS OR WARNINGS.


  4.3.1

IMDC and Immucor shall promptly notify the other throughout the Term of this
Agreement regarding product defects, warnings or recalls and communications from
any government or regulatory agency. Such notice shall be communicated in
accordance with Section 10.5 immediately upon receiving notice of or becoming
aware of such issue, problem or concern. Each party will cooperate with the
other in discussing corrective action plans and preventative measures to be
implemented for the future in response to such issue, problem or concern.


  4.3.2

If any such plans or measures are required due to IMDC's failure to comply with
any applicable laws, rules or regulations governing the manufacture, labeling or
distribution of Product (an "IMDC-Caused Change"), and an IMDC-Caused Change
results in either the loss of any Immucor inventory or requires any
modifications to Immucor's facilities, IMDC will promptly credit Immucor for
such lost inventory, and pay for any such modifications, as the case may be. In
addition, if any IMDC-Caused Change results in an increase in the cost of
manufacturing Product, IMDC and Immucor will hold good faith discussions to
determine the impact on Product pricing, and if appropriate will adjust prices
accordingly, such adjusted prices to become effective as to Product delivered
under Section 3.6 after the adjustment is made.


--------------------------------------------------------------------------------

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

  5.1

BY EACH PARTY. IMDC and Immucor each represents and warrants to the other that:


  (i)

It has full power and authority to execute, deliver and perform this Agreement;
and


  (ii)

The execution, delivery and performance by such party of this Agreement does not
contravene any law, regulation, rules or order binding on such party and do not
contravene the provisions of or constitute a default under any contract or other
agreement binding on such party.


  5.2

BY IMMUCOR. Immucor warrants to IMDC that all delivered Product will meet the
Product Specifications. Immucor shall indemnify IMDC under Article IX against
losses or damages based on a breach of this warranty.


  5.3

BY IMDC. IMDC warrants to Immucor that to the best of IMDC's knowledge as of the
date hereof, neither the Minimate Roller Bottle Process nor the Product
Specifications will infringe any patent of the United States; that neither the
manufacture of Product by either the Minimate Roller Bottle Process using the
Product Specifications, nor the sale and distribution of such Product, will
violate any law, rule or regulation; that IMDC has the right to transfer or
otherwise make available to Immucor all the Manufacturing Information; and that
the Manufacturing Information is all the information Immucor will need to begin
manufacturing Product under the terms of this Agreement. IMDC also warrants to
Immucor that to the best of IMDC's knowledge as of the date hereof the license
granted to Immucor by S&N under the Three Party Agreement, together with the
license granted by IMDC to Immucor under Section 4.1 hereof, are all the
third-party Intellectual Property Rights licenses Immucor will need to perform
its obligations under this Agreement. IMDC shall indemnify Immucor under Article
IX against losses or damages based on a breach of these warranties.


ARTICLE VI.
TERM; TERMINATION; SURVIVAL

  6.1

TERM. This Agreement shall be in full force and effect from the Effective Date
through June 30, 2013 (the "Term") unless otherwise terminated pursuant to
Section 6.2 below. At the end of the Term, the Term will be automatically
renewed for ten (10) years unless one of the party notifies the other party at
least six (6) months before the end of the Term that the Term will not renew.
Before and after the Term is renewed, the termination provisions of Section 6.2
shall continue to apply.


--------------------------------------------------------------------------------

  6.2

TERMINATION. This Agreement may be terminated as follows:


  6.2.1

Either party may terminate this Agreement at any time for a material breach by
the other party of any of its representations, warranties, or obligations
hereunder, which breach has not been cured within 60 days after notice thereof
from the party seeking to terminate to the other party;


  6.2.2

Immucor may terminate this Agreement upon two (2) years prior written notice to
IMDC for any reason; and Immucor agrees to support the transition to a new
supplier, provided that IMDC reimburses Immucor for any reasonable and customary
out of pocket expenses related to the transfer activities. All expense
reimbursement to Immucor will require approval from IMDC prior to the activity.


  6.2.3

IMDC may terminate this Agreement upon one year prior written notice to Immucor
due to adverse market conditions if at the time IMDC gives such notice IMDC is
unable to sell human collagen at a rate that would allow it to purchase at least
15,000 Mesh per year from Immucor.


  6.2.4.

IMDC may terminate this Agreement upon two (2) years prior written notice to
Immucor for any reason.


  6.2.5

Upon any termination under subsection 6.2.3 or 6.2.4: IMDC shall reimburse
Immucor for (a) the remaining book value of facilities improvements implemented
by Immucor and related to its manufacture and storage of Product, using a
10-year straight-line depreciation method and not to exceed the aggregate cost
to Immucor of all facilities improvements approved by IMDC, (b) any work in
process and other unusable inventory, and (c) employee severance expenses and
other termination expenses incurred by Immucor in terminating or reassigning
employees dedicated to the manufacture of Products; and IMDC shall instruct
Immucor as to the disposition of the Product held in storage by Immucor.


  6.3

SURVIVAL OF CERTAIN TERMS. Upon a termination of this Agreement by a party, all
the obligations of the other party shall survive except to the extent the
performance of those obligations is dependent on or in response to the
performance of the terminating party which has ceased. Without limiting the
foregoing, the provisions of Sections 3.7, 3.9, 3.10, 4.1, 4.3, 5.2 and 5.3 and
Articles VI (Term; Termination; Survival), VII (Confidentiality), VIII
(Arbitration), IX (Indemnity), and X (Miscellaneous) shall survive the
expiration or termination of this Agreement for any reason.


--------------------------------------------------------------------------------

ARTICLE VII.
CONFIDENTIALITY

  7.1

CONFIDENTIALITY. The parties agree to use diligent and reasonable efforts to
maintain the confidentiality of any information received from the other party.


  7.2

PRESS RELEASES. The parties agree to confer with each other and seek approval
from the other party before issuing any press release concerning this Agreement.


ARTICLE VIII.
ARBITRATION

  8.1

INFORMAL RESOLUTION &MEDIATION. The parties shall first try to resolve any
dispute arising out of, relating to, or concerning this Agreement informally
among themselves. If they are unable to do so after a 90-day period, the parties
with the dispute shall seek the assistance of a mutually agreed upon qualified
mediator who will try to mediate the dispute.


  8.2

BINDING ARBITRATION. If the parties are unable to resolve any dispute through
mediation, then any such dispute shall be submitted, at the request of either
party, to binding arbitration. That arbitration shall be heard under the
Commercial Arbitration Rules of the American Arbitration Association before a
single arbitrator selected by the American Arbitration Association from its
panel of arbitrators, or an arbitrator agreed upon by the parties.


  8.3

ARBITRATOR'S POWERS. The arbitrator shall be thoroughly familiar with the laws
regarding contracts, intellectual property, the Act, licensing, business, and
related subjects. The arbitrator also shall be thoroughly familiar with
substantive and evidentiary law of Texas and shall apply those laws. The
arbitrator can grant all legal and equitable remedies and award compensatory and
punitive damages as provided by Texas law. The arbitrator shall issue a written
decision setting forth the findings of fact, conclusions of law, order, and
award. The arbitrator shall not have the power to commit errors of law or legal
reasoning and therefore such award may be vacated or corrected for such error to
the extent allowed by Texas law.


  8.4

SPECIFICALLY ENFORCEABLE. Any award or order rendered in any arbitration
proceeding shall be final and specifically enforceable by any court of competent
jurisdiction. The parties understand and agree that by agreeing to the terms of
this section, they waive, forfeit and give up any rights they may have to bring
a lawsuit in a court and to a jury trial.


  8.5

VENUE. The venue for the arbitration proceeding will be Houston, Texas, unless
the parties mutually agree on an alternate venue.


--------------------------------------------------------------------------------

  8.6

COSTS AND FEES. Each party shall bear its own costs and expenses in any
arbitration proceedings; however, the arbitrator can award costs and reasonable
attorneys' fees to the prevailing party to be paid by the losing party or
parties. (Prevailing party includes, without limitation, a party who agrees to
dismiss an action on another party's payment of the sums allegedly due or
performance of the covenants allegedly breached or a party who obtains
substantially the relief sought by that party.)


ARTICLE IX.
INDEMNITY

  9.1

INDEMNITY OBLIGATIONS OF IMMUCOR. Immucor shall indemnify, hold harmless and
defend IMDC and its officers, directors, employees, agents and Affiliates
(collectively, the "IMDC Indemnitees") from and against any and all claims or
demands made against and any and all costs, liabilities, losses, damages and
expenses (including reasonable attorneys' fees) incurred by (collectively,
"Claims") an IMDC Indemnitee arising out of the breach by Immucor of any
warranty given by Immucor under this Agreement, or out of a material breach by
Immucor of any other provision of this Agreement.


  9.2

INDEMNITY OBLIGATIONS OF IMDC. IMDC shall indemnify, hold harmless and defend
Immucor and its officers, directors, employees, agents and Affiliates
(collectively, the "Immucor Indemnitees") against any Claims made against or
incurred by an Immucor Indemnitee arising out of the breach by IMDC of any
warranty given by IMDC under this Agreement, or out of a material breach by IMDC
of any other provision of this Agreement.


  9.3

NOTIFICATION AND DEFENSE OF CLAIM. If any IMDC Indemnitee or Immucor Indemnitee
(an "Indemnified Party") believes that it has suffered or incurred or will
suffer or incur any Claims for which it is entitled to indemnification under
this Article IX, such Indemnified Party shall so notify the party or parties
from whom indemnification is being claimed (the "Indemnifying Party") in writing
promptly, but not later than ten (10) days after receipt of a notice of the
assertion or commencement of any Claims; provided, however, the failure to give
such notice within such time period will not relieve the Indemnifying Party from
any of its obligations hereunder, except to the extent that the failure to
receive timely notice materially prejudiced the Indemnifying Party. With respect
to any Claim as to which an Indemnified Party notifies an Indemnifying Party of
the commencement thereof:


  9.3.1

The Indemnifying Party will be entitled to assume the defense of the Claim, at
its own expense, with counsel chosen by it in its sole discretion. After the
Indemnifying Party notifies the Indemnified Party of its election to assume the
defense, the Indemnifying Party will not be liable to the Indemnified Party for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense of the Claim, unless (i) the Indemnified Party
participates in its own defense because the Indemnified Party reasonably
believes that there exists or could arise a conflict of interest or separate
defenses that, under applicable principles of legal ethics, could prohibit a
single legal counsel from representing both the Indemnified Party and the
Indemnifying Party in such Claim, or (ii) the Indemnified Party assumes control
of its own defense because the Indemnifying Party has failed or is failing to
defend vigorously such Claim.


--------------------------------------------------------------------------------

  9.3.2

The Indemnifying Party has the right to settle or resolve Claims as it deems
expedient or appropriate except that (a) the Indemnified Party's express prior
written consent must be obtained for any settlement or resolution that imposes
nonmonetary restrictions or obligations on the Indemnified Party, and (b) any
settlement or resolution not expressly approved in writing by the Indemnified
Party must fully release the Indemnified Party for all continuing liabilities
and obligations.


  9.3.3

The Indemnifying Party shall not be liable to indemnify the Indemnified Party
for any amounts paid in settlement of any Claim effected by the Indemnified
Party without the Indemnifying Party's express prior written consent.


  9.3.4

The Indemnified Party agrees to cooperate, at the Indemnifying Party's expense,
to the extent necessary in the handling of such Claim, including, when
reasonably requested by the Indemnifying Party, participating in any
investigation, obtaining and producing evidence, assisting in obtaining
necessary and proper witnesses and attending hearings and other appropriate
proceedings.


ARTICLE X.
MISCELLANEOUS

  10.1   COUNTERPARTS; ENTIRE AGREEMENT. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party. This Agreement
(including any Schedules and Exhibits hereof) contains the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter.


  10.2

GOVERNING LAW. This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of Texas as to all matters, including
matters of validity, construction, effect, enforceability, performance and
remedies.


  10.3

ASSIGNABILITY. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns;
provided, however, that no party hereto may assign its respective rights or
delegate its respective obligations under this Agreement without the express
prior written consent of the other party hereto. Notwithstanding the foregoing,
each party may assign its rights and delegate its obligations under this
Agreement without the prior written consent of the other party to an Affiliate,
provided that such party shall continue to remain liable under this Agreement.


--------------------------------------------------------------------------------

  10.4

THIRD PARTY BENEFICIARIES. Except for the indemnification rights under this
Agreement, the provisions of this Agreement are solely for the benefit of the
parties hereto and are not intended to confer upon any person except the parties
any rights or remedies hereunder; and there are no third party beneficiaries of
this Agreement and this Agreement shall not provide any third person with any
remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.


  10.5

COMMUNICATIONS. Unless otherwise provided herein, all notices or other
communications under this Agreement shall be in writing and shall be deemed to
be duly given: when delivered in person, on the date of delivery; when deposited
in the United States mail or private express mail, postage prepaid, addressed as
follows, the earlier of when it is received or the third business day after
deposit; or when sent by fax to the other party at the following number, when
the fax is received by the other party:


If to IMDC, to: Inamed Corporation   5540 Ekwill Street   Santa Barbara, CA
93111   Fax: 805-692-5409   Attn: Chief Executive Officer       With a copy to
the Chief Operations Officer at the same address    

If to Immucor, to: Immucor, Inc.   3130 Gateway Drive   PO Box 5625   Norcross,
GA 30091   Fax: 770-242-8930   Attn: Chief Executive Officer        

   

Any party may, by notice to the other party, change the address to which such
notices are to be given.


  10.6

SEVERABILITY. If any provision or part thereof of this Agreement is held to be
invalid, void or unenforceable, the remaining provisions or parts thereof of
this Agreement shall continue in full force without being impaired or
invalidated in any way, to the maximum extent possible consistent with the
intent of the parties in entering into this Agreement.


--------------------------------------------------------------------------------

  10.7

FORCE MAJEURE. No party shall be deemed in breach of this Agreement to the
extent that any delay or failure in the performance of its obligations under
this Agreement results from any cause beyond its reasonable control and without
its fault or negligence, such as acts of God, acts of civil or military
authority, embargoes, epidemics, war, riots, insurrections, fires, explosions,
earthquakes, floods, unusually severe weather conditions, labor problems or
unavailability of materials, or, in the case of computer systems, any failure in
electrical or air conditioning equipment. In the event of any such excused
delay, the time for performance shall be extended for a period equal to the time
lost by reason of the delay.


  10.8

HEADINGS. The Article, Section and Paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


  10.9

WAIVERS OF DEFAULT. Waiver by any party of any default by another party of any
provision of this Agreement shall not be deemed a waiver by any other party or a
waiver by the waiving party of any subsequent or other default, nor shall it
prejudice the rights of the defaulting party.


  10.10

AMENDMENTS. No provisions of this Agreement shall be deemed waived, amended,
supplemented or modified by any party, unless such waiver, amendment, supplement
or modification is in writing and signed by the authorized representative of the
party against whom it is sought to enforce such waiver, amendment, supplement or
modification.


  10.11

INTERPRETATION. Words in the singular shall be held to include the plural and
vice versa and words of one gender shall be held to include the other genders as
the context requires. The terms “hereof,” “herein,” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole (including the Exhibits hereto) and not to any particular
provision of this Agreement. The word “including” and words of similar import
when used in this Agreement shall mean “including, without limitation,” unless
the context otherwise requires or unless otherwise specified. The word “or”
shall not be exclusive.


[Signatures commence on following page.]

--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Human Extracellular
Matrix Mesh Supply Agreement to be executed by their duly authorized
representatives as of the date first written above.

  INAMED CORPORATION       By: __________________________       Name:
_______________________       Title: ________________________        

  IMMUCOR, INC.       By: __________________________       Name:
_______________________       Title: ________________________

--------------------------------------------------------------------------------

Schedule A
Product Specifications

--------------------------------------------------------------------------------

Schedule B
Form of Certificate of Analysis

--------------------------------------------------------------------------------

Schedule C
Product Purchase Price

Annual Mesh Purchases*   15K - 22.5K   22.5K - 25K   25K - 30K   Price per Mesh
$ 278.20   $ 249.58   $ 236.22  

*     July 1 - June 30

--------------------------------------------------------------------------------

Schedule D
Human Collagen Specifications

Test Procedure   Purpose   Criteria for Acceptance   HPLC amino acid composition
  HPLC Analysis of Acid Digest   - Similar to published           - gly = ~33%  
          pro = ~12%             hypro = ~10%             tyr = ~0.2%          
  cys = ~0.1%   SDS-PAGE after collagenase digestion using silver stain   Purity
  No detectable non collagenase bands   Trypsin Digestion   SDS-PAGE after
trypsin digestion   No significant decrease in intensity of collagen bands   DSC
  Stability (thermal melting of fibers)   Melting temperature:
CosmoDerm >=52°C
CosmoPlast >=67 °C   SDS-PAGE - interrupted reduction   - purity (type I: type
III ratio)   Type III <= 20%   Type I western blot   Identity (type I component)
  Type I bands react with anti-type I Ab   Type III western blot   Identity
(type III component)   Type III bands react with anti-type III Ab   Type IV
western blot   Purity (Goodpastures epitope)   Not detectable   Lipid
Determination   Purity   <= 0.1%   Pepsin ELISA   Purity (non human protein)  
Not detectable   BSA ELISA   Purity (non human protein)   Not detectable   VEGF
ELISA   Purity (human protein)   Not detectable   Salt Extracted Protein   Yield
(recoverable protein)   Per ATS method and specification  

--------------------------------------------------------------------------------

SDS-PAGE   Release Test   Current Specification*   Carbohydrate Determination  
Release Test   < 10ug/mg collagen   Protein Concentration   Release Test  
Current Specification   pH   Release Test   Current Specification   Lidocaine
Concentration   Release Test   Current Specification   Opacity   Release Test  
Current Specification*   Percent total denatured   Release Test   Current
Specification   Residue on Ignition   Release Test   Current Specification  
Extrusion   Release Test   Current Specification   Appearance   Release Test  
Current Specification   Extractable Aldehyde**   Release Test   Current
Specification   Appearance   Release Test   Pass  

  *  -  CosmoDerm ONLY
** -  Crosslinked implant ONLY